

 S447 ENR: Justice for Uncompensated Survivors Today (JUST) Act of 2017
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Fifteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Wednesday, the third day of January, two thousand and
			 eighteenS. 447IN THE SENATE OF THE UNITED STATESAN ACTTo require reporting on acts of certain foreign countries on Holocaust era assets and related
			 issues.
	
 1.Short titleThis Act may be cited as the Justice for Uncompensated Survivors Today (JUST) Act of 2017.
		2.Report on Holocaust era assets and related issues
 (a)DefinitionsIn this section: (1)Appropriate congressional committeesThe term appropriate congressional committees means—
 (A)the Committee on Foreign Relations of the Senate; (B)the Committee on Appropriations of the Senate;
 (C)the Committee on Foreign Affairs of the House of Representatives; and (D)the Committee on Appropriations of the House of Representatives.
 (2)Covered countriesThe term covered countries means participants in the 2009 Holocaust Era Assets Conference that are determined by the Secretary of State, or the Secretary’s designee, in consultation with expert nongovernmental organizations, to be countries of particular concern relative to the issues listed in subsection (b).
 (3)Wrongfully seized or transferredThe term wrongfully seized or transferred includes confiscations, expropriations, nationalizations, forced sales or transfers, and sales or transfers under duress during the Holocaust era or the period of Communist rule of a covered country.
 (b)ReportNot later than 18 months after the date of the enactment of this Act, the Secretary of State shall submit a report to the appropriate congressional committees that assesses and describes the nature and extent of national laws and enforceable policies of covered countries regarding the identification and the return of or restitution for wrongfully seized or transferred Holocaust era assets consistent with, and evaluated with respect to, the goals and objectives of the 2009 Holocaust Era Assets Conference, including—
 (1)the return to the rightful owner of any property, including religious or communal property, that was wrongfully seized or transferred;
 (2)if return of any property described in paragraph (1) is no longer possible, the provision of comparable substitute property or the payment of equitable compensation to the rightful owner in accordance with principles of justice and through an expeditious claims-driven administrative process that is just, transparent, and fair;
 (3)in the case of heirless property, the provision of property or compensation to assist needy Holocaust survivors, to support Holocaust education, and for other purposes;
 (4)the extent to which such laws and policies are implemented and enforced in practice, including through any applicable administrative or judicial processes; and
 (5)to the extent practicable, the mechanism for and an overview of progress toward the resolution of claims for United States citizen Holocaust survivors and United States citizen family members of Holocaust victims.
 (c)Sense of CongressIt is the sense of Congress that after the submission of the report described in subsection (b), the Secretary of State should continue to report to Congress on Holocaust era assets and related issues in a manner that is consistent with the manner in which the Department of State reported on such matters before the date of the enactment of the Act.Speaker of the House of RepresentativesVice President of the United States and President of the Senate